Exhibit 10.17
CIGNA SUPPLEMENTAL 401(k) PLAN
(Effective as of January 1, 2010)
CIGNA Corporation is adopting the CIGNA Supplemental 401(k) Plan (“Plan”),
effective as of January 1, 2010, to provide Participants certain benefits not
available under the CIGNA 401(k) Plan.
ARTICLE 1
Definitions
These terms have the following meanings under the Plan.

1.1   401(k) Plan — the CIGNA 401(k) Plan, or any successor plan.

1.2   Account — the separate bookkeeping account established for a Participant
that represents the Company’s unfunded, unsecured obligation to make future
payments to the Participant.

1.3 Affiliate — the meaning set forth in Rule 12b-2 promulgated under the
Exchange Act.

1.4   Beneficial Owner and Beneficially Owned — the meaning set forth in
Rule 13d-3 promulgated under the Exchange Act.

1.5   Beneficiary — the same person or persons who receive payment of
Participant’s 401(k) Plan account balance after Participant’s death under the
terms of the 401(k) Plan.

1.6   Board Committee — the People Resources Committee of the Board of
Directors, or any successor committee.

1.7   Board of Directors — the board of directors of CIGNA Corporation.

1.8   Change of Control — any of these events:

  (a)   a corporation, person or group acting in concert, as described in
Exchange Act Section 14(d)(2), holds or acquires beneficial ownership within the
meaning of Rule 13d-3 promulgated under the Exchange Act of a number of
preferred or common shares of CIGNA Corporation having 25% or more of the
combined voting power of CIGNA Corporation’s then outstanding securities; or

  (b)   there is consummated a merger or consolidation of CIGNA Corporation or
any direct or indirect subsidiary of CIGNA Corporation with any other
corporation, other than:

  (1)   a merger or consolidation immediately following which the individuals
who constituted the Board of Directors immediately prior thereto constitute at
least a majority of the board of directors of the entity surviving such merger
or consolidation or the ultimate parent thereof, or

  (2)   a merger or consolidation effected to implement a recapitalization of
CIGNA Corporation (or similar transaction) in which no Person is or becomes the
Beneficial Owner, directly or indirectly, of securities of CIGNA Corporation
(not including in the securities Beneficially Owned by such Person any
securities acquired directly from CIGNA Corporation or its Affiliates)
representing 25% or more of the combined voting power of the CIGNA Corporation’s
then outstanding securities; or

 





--------------------------------------------------------------------------------



 



  (c)   a change occurs in the composition of the Board of Directors at any time
during any consecutive 24-month period such that the Continuity Directors cease
for any reason to constitute a majority of the Board of Directors. For purposes
of the preceding sentence “Continuity Directors” shall mean those members of the
Board of Directors who either: (1) were directors at the beginning of such
consecutive 24-month period; or (2) were elected by, or on nomination or
recommendation of, at least a majority of the Board of Directors (other than a
director whose initial assumption of office is in connection with an actual or
threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of CIGNA Corporation); or

  (d)   the shareholders of CIGNA Corporation approve a plan of complete
liquidation or dissolution of CIGNA Corporation or there is consummated an
agreement for the sale or disposition by CIGNA Corporation of all or
substantially all of CIGNA Corporation’s assets, other than a sale or
disposition by CIGNA Corporation of all or substantially all of CIGNA
Corporation’s assets immediately following which the individuals who constituted
the Board of Directors immediately prior thereto constitute at least a majority
of the board of directors of the entity to which such assets are sold or
disposed or any parent thereof.

Notwithstanding the foregoing, a “Change of Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of CIGNA Corporation immediately prior to such transaction or
series of transactions continue to have substantially the same proportionate
ownership in an entity which owns all or substantially all of the assets of
CIGNA Corporation immediately following such transaction or series of
transactions.

1.9   Code — the Internal Revenue Code of 1986, as amended.

1.10   Company — CIGNA Corporation and each Subsidiary that has been authorized
by the Chief Executive Officer of CIGNA Corporation to participate in the Plan.

 

2



--------------------------------------------------------------------------------



 



1.11   Corporate Committee — the CIGNA Corporation Corporate Benefit Plan
Committee, or any successor committee.

1.12   Deferred Compensation Plan — the CIGNA Deferred Compensation Plan of 2005
(Effective as of January 1, 2005), as it may be amended or restated.

1.13   Eligible Earnings — “Eligible Earnings” as defined under the 401(k) Plan.
  1.14   ERISA — the Employee Retirement Income Security Act of 1974, as
amended.   1.15   Exchange Act — the Securities Exchange Act of 1934, as
amended.

1.16   Participant — an employee of a Company who becomes eligible to
participate in the Plan in accordance with the terms and conditions of the Plan.

1.17   Person — the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (a) CIGNA Corporation or any of its Subsidiaries, (b) a
trustee or other fiduciary holding securities under an employee benefit plan of
CIGNA Corporation or any of its Affiliates, (c) an underwriter temporarily
holding securities pursuant to an offering of such securities, or (d) a
corporation owned, directly or indirectly, by the stockholders of CIGNA
Corporation in substantially the same proportions as their ownership of stock of
CIGNA Corporation.

1.18   Plan — the CIGNA Supplemental 401(k) Plan (Effective as of January 1,
2010), as it may be amended or restated.

1.19   Plan Administrator — the person or committee charged with responsibility
for administration of the Plan.

1.20   Plan Year — the calendar year January 1 to December 31.

1.21   Retirement — A Participant’s termination of employment, after appropriate
notice to the Company, on or after the later of Participant’s 55th birthday or
the date Participant completes five years of Company service, as calculated
under the service-counting rules used to determine eligibility for benefits
under the Company’s medical plan for retirees.

1.22   Separation from Service — a Participant’s death, retirement or other
termination of employment, from the Participant’s employer or service recipient
within the meaning of Treasury Regulation Section 1.409A-1(h). For this purpose,
the level of reasonably anticipated, permanently reduced, bona fide services
that will be treated as a Separation from Service is 30%. Generally, a
Participant’s Separation from Service occurs when the Participant’s level of
services to CIGNA Corporation and its affiliates is reduced by 70% or more.

 

3



--------------------------------------------------------------------------------



 



1.23   Subsidiary — a corporation (or a partnership, joint venture or other
unincorporated entity) of which more than 50% of the combined voting power of
all classes of stock entitled to vote (or more than 50% of the capital, equity
or profits interest) is owned directly or indirectly by CIGNA Corporation;
provided that such corporation (or other entity) is included in CIGNA
Corporation’s consolidated financial statements under generally accepted
accounting principles.

1.24   Valuation Date — the date(s) to be determined by the Plan Administrator
for valuing Accounts, provided that the last business day of each month shall be
a Valuation Date.

ARTICLE 2
Participation; Non-Elective Deferrals
2.1 Eligibility. The Plan is intended primarily to provide deferred compensation
for a select group of management and highly compensated employees. Any Company
employee who meets the eligibility rules described in Section 2.2 shall be
eligible to participate in the Plan and become a Participant.
2.2 Participation. Any Company employee who, for any Plan Year starting after
December 31, 2009, meets the requirements described in sub-Sections (a) and
(b) below shall be eligible to participate in the Plan for that Plan Year, shall
become a Participant as of that Plan Year, and shall remain a Participant until
his/her Account is completely paid under Article 4. To be eligible to
participate in the Plan for any Plan Year, a Company employee must:

(a)   Either:

  (1)   Defer, under the terms of the Deferred Compensation Plan, Eligible
Earnings otherwise payable during the Plan Year; or

  (2)   Receive compensation during the Plan Year that would qualify as Eligible
Earnings but for the fact that it exceeds the limit on includable compensation
under Code section 401(a)(17); and

(b)   Be employed by the Company on the last day of the Plan Year, unless the
employee’s termination of employment during the Plan Year is on account of death
or Retirement.

The Plan Administrator shall establish an Account for each Participant under the
Plan as of the first Plan Year that he or she becomes a Participant.

 

4



--------------------------------------------------------------------------------



 



2.3   Non-Elective Deferral. As of December 31 of each Plan Year, a non-elective
deferral shall be credited to the Account of a Participant who, for that Plan
Year, meets the eligibility rules described in Section 2.2. The credit shall
equal the sum of:

(a)   1.5% of the amount of the Participant’s otherwise Eligible Earnings for
the Plan Year that Participant has deferred under the Deferred Compensation
Plan; and

(b)   1.5% of the amount of compensation Participant receives during the Plan
Year, to the extent such compensation would have been Eligible Earnings under
the 401(k) Plan but for the fact that such compensation was in excess of the
compensation limit under Code section 401(a)(17) for that year.

Any compensation that is used as the basis for a credit under paragraph
(a) shall not be used as the basis for a credit under paragraph (b).
ARTICLE 3
Deferred Compensation Account

3.1   Account Credits.

(a)   The Plan Administrator shall establish and maintain an Account for each
Participant. The Plan Administrator shall credit to the Participant’s Account
any non-elective deferrals in accordance with Section 2.3. Such credit shall be
made effective as of January 1 of the year following the Plan Year to which the
non-elective deferral is attributable.

(b)   The Plan Administrator shall also credit to the Participant’s Account any
hypothetical income on the deferred compensation. The credit for hypothetical
income shall be as provided in Section 3.3.

3.2   Account Balance. The balance of each Participant’s Account shall include
non-elective deferred compensation credited to the Participant under this Plan
and any related hypothetical income. The Plan Administrator shall determine each
Participant’s Account balance as of each Valuation Date. The Plan Administrator
shall provide each Participant an Account statement at least annually, and such
statement may be delivered electronically.

3.3   Hypothetical Investment of Account.

(a)   A Participant’s Account shall be treated as invested in the hypothetical
investment described in Section 3.3(b). The Plan Administrator shall credit to
the Participant’s Account hypothetical income based on the performance of the
applicable hypothetical investment. The Plan Administrator shall have authority
to adopt, and from time to time change, the rules and procedures for crediting
hypothetical income, provided that hypothetical income shall be credited no less
than once each month.

(b)   The hypothetical investment under the Plan shall be a rate of return equal
to the interest rate under the 401(k) Plan’s Fixed Income Fund, or a successor
fund that provides a positive rate of return determined in advance. The
Corporate Committee shall determine the applicable hypothetical investment if
there is no such successor fund.

 

5



--------------------------------------------------------------------------------



 



(c)   If a Change of Control occurs:

  (1)   For a three-year period beginning on the effective date of a Change of
Control, the Company (and any successor) shall neither terminate the Plan nor
stop or reduce the rate of non-elective deferrals described in Section 2.3; and

  (2)   The hypothetical investment rate of return under Section 3.3 shall be no
less than the greater of (A) the rate described in Section 3.3(b) or (B) the
Ten-year Constant Treasury Maturity Yield as reported by the Federal Reserve
Board, based upon the November averages for the preceding year, plus 50 basis
points.

3.4   Vesting. A Participant shall be vested in his or her Account balance to
the extent he or she is vested in his or her account under the 401(k) Plan.

ARTICLE 4
Payment of Benefits

4.1   Time and Form of Payment.

(a)   Vested amounts credited to Participant’s Account balance under Section 3.1
shall be paid to the Participant in three installment payments made annually in
July beginning in July of the year following the Participant’s Separation from
Service.

(b)   However, if a Participant’s Account balance on the date of Separation from
Service is $100,000 or less, payment shall be made in a single lump sum in July
of the year following the Participant’s Separation from Service.

4.2   Payments of a Deceased Participant’s Account.

(a)   Upon the death of a Participant, the Plan Administrator shall pay any
remaining portion of Participant’s vested Account balance in a single lump sum
payment to Participant’s Beneficiary.

(b)   The Plan Administrator shall make any payments described in Section 4.2(a)
during the 90-day period beginning January 1 of the year following the year the
Participant dies. This Section 4.2 shall only serve to accelerate, and in no
event shall delay, the payment of any remaining portion of a Participant’s
Account upon that Participant’s death.

 

6



--------------------------------------------------------------------------------



 



4.3   Domestic Relations Orders. A person shall not qualify for a benefit under
this Plan solely because he or she is entitled to a benefit under the 401(k)
Plan by reason of a “qualified domestic relations order” (as defined in ERISA
Section 206). Notwithstanding Section 5.2, the Plan Administrator shall comply
with the terms of a qualified domestic relations order (within the meaning of
Code Section 414(p)) that specifically assigns to another person all or part of
a Participant’s or a Beneficiary’s rights to benefits under this Plan.

ARTICLE 5
General Provisions

5.1   Participant’s Rights Unsecured. The right of a Participant (or
Beneficiary) to receive payments under the Plan represents an unsecured claim
against the general assets of the Company that employs the Participant at the
time that the compensation deferred otherwise would have been paid, or against
the general assets of any successor company that assumes (or in case Participant
transfers to employment with a different Company, is assigned) the liabilities
of that Company. No Company guarantees or is liable for payments to any
Participant employed by any other Company. Participant’s Account represents a
mere promise by a Company to make payments in the future. The Plan at all times
shall be considered entirely unfunded for both tax purposes and for purposes of
Title I of ERISA.   5.2   Assignability. Except as otherwise permitted by
applicable law, no right to receive Plan payments shall be transferable or
assignable by a Participant or Beneficiary or subject in any manner to
anticipation, sale, alienation, pledge, encumbrance, attachment or garnishment
by creditors of a Participant or Beneficiary, and any such attempt shall be void
and of no force or effect.   5.3   Administration. The Chair of the Corporate
Committee shall appoint the Plan Administrator. Except as otherwise provided by
the Plan, the Plan Administrator shall administer the Plan and shall have
authority to adopt administrative rules and regulations. The Plan Administrator
may, by contract, designation or other arrangement, provide for others to
perform ministerial duties and record keeping.   5.4   Administrative
Discretion. The Plan Administrator and Corporate Committee shall, as to the
responsibilities allocated to them separately under the Plan, have the sole and
absolute discretion to interpret, construe and implement the provisions of the
Plan, including any disputed or ambiguous terms; to make determinations relating
to eligibility and benefits; and to make findings of fact. Their determinations
shall be final and binding on all parties. If the Plan Administrator is also a
Participant, the Chair of the Corporate Committee (and not the Plan
Administrator) shall make determinations under the Plan related to the Plan
Administrator as Participant.   5.5   Amendment. The Plan may be amended,
restated, modified, or terminated by the Board of Directors or the Board
Committee. No amendment, restatement, modification, or termination shall reduce
the balance of a Participant’s Account as of the Valuation Date immediately
preceding such action.

 

7



--------------------------------------------------------------------------------



 



5.6   Tax Withholding. The Company or other payor may withhold from a benefit
payment under the Plan or a Participant’s wages in order to meet any federal,
state, or local withholding obligations with respect to a payment or accrual
under the Plan. The Company may also accelerate and pay a portion of a
Participant’s benefits in a lump sum equal to the Federal Insurance
Contributions Act (“FICA”) tax imposed and the income tax withholding related to
such FICA amounts.   5.7   Corporate Reorganization. If a company that employs a
Participant ceases to be a Subsidiary and retains liabilities and responsibility
for a Participant’s Account, then the Corporate Committee and Plan Administrator
shall have no further liability or responsibility for that Account or any legal
obligation toward Participant after the company ceases to be a Subsidiary. That
company shall designate a governing committee and plan Plan Administrator, as
appropriate, to assume liability and responsibility for administration of the
Account as of the date the company ceases to be a Subsidiary.   5.8  
Section 409A Compliance. It is intended that the Plan comply with the
requirements of Code Section 409A, and the Plan shall be so administered and
interpreted.   5.9   Interpretation. All statutory or regulatory references in
this Plan shall include successor provisions.   5.10   Claims Procedure.

(a)   Filing a Claim for Benefits. This paragraph 5.10(a) shall apply to any
claim for a benefit under the Plan. A Participant or Beneficiary or an
authorized representative of a Participant or Beneficiary (“Claimant”) shall
notify the Plan Administrator or its delegate of a claim for benefits under the
Plan. Such request may be in any form adequate to give reasonable notice to the
Plan Administrator or its delegate and shall set forth the basis of such claim
and shall authorize the Plan Administrator or its delegate to conduct such
examinations as may be necessary to determine the validity of the claim and to
take such steps as may be necessary to facilitate the payment of any benefits to
which the Claimant may be entitled under the Plan. The Plan Administrator shall
make all determinations as to the right of any person to a benefit under the
Plan.       If the Plan Administrator requires more than 90 days to process a
claim because of special circumstances, an extension may be obtained by
notifying the Claimant within 90 days of the date the claim was submitted that a
decision on the claim will be delayed, what circumstances have caused the delay,
and when a decision can be expected. The extension period shall not exceed an
additional 90 days; provided, however, that in the event the Claimant fails to
submit information necessary to decide a claim, such period shall be tolled from
the date on which the extension notice is sent to the Claimant until the date on
which the Claimant responds to the request for additional information.

 

8



--------------------------------------------------------------------------------



 



(b)   Denial of Claim. If the Plan Administrator denies in whole or in part any
claim for benefits under the Plan by any Claimant, the Plan Administrator shall,
within a reasonable period, furnish the Claimant with written or electronic
notice of the denial. The notice of the denial shall set forth, in a manner
calculated to be understood by the Claimant:

  (1)   The specific reason or reasons for the denial;

  (2)   Specific reference to the pertinent Plan provisions on which the denial
is based;

  (3)   A description of any additional material or information necessary for
the Claimant to perfect the claim and an explanation of why such material or
information is necessary; and

  (4)   A description of the Plan’s review procedures and the time limits
applicable to such procedures, including a statement of the Claimant’s right to
bring a civil action under ERISA Section 502(a) following an adverse benefit
determination on review.

(c)   Appeals Procedure. This paragraph 5.10(c) shall apply to all appeals of
denied claims under the Plan. A Claimant may request a review of a denied claim.
Such request shall be made in writing and shall be presented to the Plan
Administrator not more than 60 days after receipt by the Claimant of written or
electronic notice of the denial of the claim. The Claimant shall be provided,
upon request and free of charge, reasonable access to, and copies of, all
documents, records, and other information relevant to the Claimant’s claim for
benefits. The Claimant shall also have the opportunity to submit comments,
documents, records, and other information relating to the claim for benefits,
and the Plan Administrator shall take into account all such information
submitted without regard to whether such information was submitted or considered
in the initial benefit determination. The Plan Administrator shall make its
decision on review not later than 60 days after receipt of the Claimant’s
request for review, unless special circumstances require an extension of time,
in which case a decision shall be rendered as soon as possible, but not later
than 120 days after receipt of the request for review; provided, however, in the
event the Claimant fails to submit information necessary to make a benefit
determination on review, such period shall be tolled from the date on which the
extension notice is sent to the Claimant until the date on which the Claimant
responds to the request for additional information. The decision on review shall
be written or electronic and, in the case of an adverse determination, shall
include specific reasons for the decision, in a manner calculated to be
understood by the Claimant, and specific references to the pertinent Plan
provisions on which the decision is based. The decision on review shall also
include (i) a statement that the Claimant is entitled to receive, upon request
and free of charge, reasonable access to, and copies of, all documents, records,
or other information relevant to the Claimant’s claim for benefits; and (ii) a
statement describing any voluntary appeal procedures offered by the Plan, and a
statement of the Claimant’s right to bring an action under ERISA Section 502(a).

(d)   The Plan’s claims procedure shall be administered in accordance with the
applicable regulations of the U.S. Department of Labor.

(e)   A Claimant shall have no right to bring any action in any court regarding
a claim for benefits under the Plan prior to the Claimant filing a claim for
benefits and exhausting the Claimant’s rights to review under this Section 5.10
in accordance with the time frames set forth herein.

5.11 Controlling Law. This Plan shall be construed and enforced according to the
laws of the Commonwealth of Pennsylvania, without regard to Pennsylvania
conflict of laws rules, to the extent not preempted by federal law, which shall
otherwise control.

 

9